Name: Commission Regulation (EEC) No 1182/91 of 6 May 1991 fixing the level of the intervention threshold for cauliflowers, peaches, nectarines, lemons and apples for the 1991/92 marketing year
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production
 Date Published: nan

 8 . 5 . 91 Official Journal of the European Communities No L 115/ 11 COMMISSION REGULATION (EEC) No 1182/91 of 6 May 1991 fixing the level of the intervention threshold for cauliflowers, peaches, nectarines , lemons and apples for the 1991/92 marketing year thresholds for apples and cauliflowers ; whereas it is for the Commission to fix these intervention thresholds by applying the percentages defined in paragraphs 1 of the said Articles to the average production intended for fresh consumption in the last five marketing years for which data are available ; Whereas it is necessary to determine the period of twelve consecutive months on the basis of which the overrun of intervention thresholds for cauliflowers and lemons pursuant to Article 16 (b) ( 1 ) of Regulation (EEC) No 1035/72 is calculated ; Whereas, pursuant to Article 18 (b) (2) of Regulation (EEC) No 1035/72, the production harvested in the terri ­ tory of the former German Democratic Republic up to the end of the 1991 /92 marketing year should not be taken into consideration for establishing the intervention thresholds ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 3920/90 (2), and in particular Articles 16 (a) (5) and 16 (b) (4) thereof, Having regard to Council Regulation (EEC) No 2240/88 of 19 July 1988 fixing, for peaches, lemons and oranges, the rules for applying Article 16(b) of Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables ('), as amended by Regulation (EEC) No 1521 /89 (4), and in particular Article 1 (3) thereof, Having regard to Council Regulation (EEC) No 1121 /89 of 27 April 1989 on the introduction of an intervention threshold for apples and cauliflowers (*), and in particular Article 3 thereof, Whereas Article 16 (a) of Regulation (EEC) No 1035/72 defines the criteria for fixing the intervention threshold for nectarines ; whereas it is for the Commission to fix this intervention threshold by applying the percentage defined in paragraph 2 of the said Article to the average production intended for fresh consumption over the last five marketing years for which data are available ; Whereas Article 1 of Regulation (EEC) No 2240/88 defines the criteria for fixing the intervention thresholds for peaches and lemons ; whereas it is for the Commis ­ sion to fix these intervention thresholds by applying the percentages defined in paragraphs 1 and 2 of the said Article to the average production intended for fresh consumption in the last five marketing years for which data are available ; whereas, however, pursuant to Article 2 of Council Regulation (EEC) No 1199/90 of 7 May 1990 amending Regulation (EEC) No 1035/77 laying down special measures to encourage the marketing of products processed from lemons and amending the rules for applying the intervention threshold for lemons (6), the threshold for lemons thus calculated must be increased by a quantity equal to the average quantities of lemons deli ­ vered for processing during the 1984/85 to 1988/89 marketing years and paid for at a price at least equal to the minimum price ; Whereas Articles 1 and 2 of Regulation (EEC) No 1121 /89 define the criteria for fixing the intervention HAS ADOPTED THIS REGULATION : Article 1 The level of intervention thresholds for cauliflowers, peaches, nectarines, lemons and apples for the 1991 /92 marketing yeair is fixed as follows :  cauliflowers :  peaches :  nectarines :  lemons : :  apples : . 57 500 tonnes 269 700 tonnes 62 400 tonnes 369 400 tonnes 240 300 tonnes Article 2 1 . The overrun of the intervention threshold for cauli ­ flowers shall be calculated on the basis of interventions carried out between 1 February 1991 and 31 January 1992. 2. The overrun of the intervention threshold for lemons shall be calculated on the basis of interventions carried out between 1 March 1991 and 29 February 1992. (') OJ No L 118, 20 . 5 . 1972, p . 1 . ( 2) O'l No L 375, 31 . 12. 1990, p . 17 . (') O ) No L 198, 26 . 7 . 1988, p. 9 . (4) O) No L 149, 1 . 6. 1989, p . 1 . 0 OJ No L 118 , 29 . 4 . 1989, p . 21 . (*) O'J No L 119, 11 . 5 . 1990, p . 61 . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 115/ 12 Official Journal of the European Communities 8 . 5 . 91 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission